DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed 09/30/2019 is acknowledged. Claims 16-35 are pending with claims 1-15 cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-25, 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (US PG Pub. 2018/0209687).
Regarding claim 16, Chun discloses a door assembly for an air conditioner indoor unit, comprising: a door mounting plate (discharging panel 12) including a receiving groove and a guiding groove (see annotated Fig. 9 below); a door (62) configured to be movable in a direction approaching (Fig. 4) and away from the door mounting plate (Fig. 9); a guiding part (64) connected with the door, located at a side of the door facing the door mounting plate, and movably disposed in the guiding groove (64 able to move door 62 via 66 with Figure 4 showing the guiding part 64 in the guiding groove); and a drive assembly (66) configured to drive the door to move, and disposed in the receiving groove (66 shown disposed in the receiving groove).

    PNG
    media_image1.png
    533
    755
    media_image1.png
    Greyscale

Regarding claim 17, Chun discloses the door assembly according to claim 16, wherein: the door mounting plate (12) comprises: a frame (13); and a mounting part (34) provided at the frame and located in a lateral middle portion of the frame (34 shown at the frame and located in a lateral middle portion of the frame; Figs. 2-3); and the receiving groove and the guiding groove are formed in the mounting part (receiving groove and the guiding groove are formed in the mounting part shown in Figure 9).
Regarding claim 18, Chun discloses the door assembly according to claim 17, wherein: the receiving groove is formed in a side of the mounting part away from the door (receiving groove shown in a side of the mounting part 34 away from the door 62); and at least a part of the drive assembly passes through a bottom wall of the receiving groove to be connected to the door (66 coupled with 64 and would need at least a part of the drive assembly to pass through a bottom wall of the receiving groove connected to the door 62).
Regarding claim 19, Chun discloses the door assembly according to claim 17, wherein the guiding groove is formed in a side of the mounting part facing the door (see annotated Figure 9 above).
Regarding claim 20, Chun discloses the door assembly according to claim 16, wherein the guiding groove has a ring shape (ring shape to accommodate circular door 62 and guiding part 64) and is around an outer side of the receiving groove (see annotated Fig. 9).
Regarding claim 21, Chun discloses the door assembly according to claim 20, wherein a cross-sectional area of the guiding groove gradually decreases in a direction from the door to the door mounting plate (see annotated Fig. 9).
Regarding claim 22, Chun discloses the door assembly according to claim 20, wherein: the guiding groove includes a first wall and a second wall each having a ring shape and being around the receiving groove (guiding groove shown with a first wall and a second wall each having a ring shape and being around the receiving groove; see annotated Fig. 9); the second wall (outer wall of groove) is fitted over a peripheral outer side of the first wall (inner wall); the first wall is radially inclined outwards gradually in a direction from the door to the door mounting plate (inner first wall shown radially inclined outwards gradually in a direction from the door to the door mounting plate; see annotated Fig. 9); and the second wall is radially inclined inwards gradually in the direction from the door to the door mounting plate (second outer wall of guiding groove shown radially inclined inwards gradually in the direction from the door to the door mounting plate; see annotated Fig. 9).
Regarding claim 23, Chun discloses the door assembly according to claim 16, further comprising: a guide ring (see annotated Fig. 9) provided at an opening side of the guiding groove facing the door (62), an inner peripheral wall of the guide ring being gradually inclined radially inwards in a direction towards the door (inner peripheral wall of the guide ring shown inclined radially inwards in a direction towards the door; see annotated Fig. 9).
Regarding claim 24, Chun discloses the door assembly according to claim 23, wherein an outer peripheral wall of the guide ring is parallel to the inner peripheral wall of the guide ring (guide ring shown with multiple wall structures having at least an outer peripheral wall of the guide ring being parallel to the inner peripheral wall of the guide ring).
Regarding claim 25, Chun discloses the door assembly according to claim 23, wherein the inner peripheral wall of the guide ring includes a positioning protrusion (see annotated Fig. 9).
Regarding claim 30, Chun discloses the door assembly according to claim 16, wherein the receiving groove and the guiding groove open towards opposite directions (receiving groove and the guiding groove are shown to open towards opposite directions; see annotated Fig. 9).
Regarding claim 31, Chun discloses an air conditioner indoor unit (1, Fig. 1) comprising: an outer box baseplate (11, Fig. 2) component having an open side; a panel component (outer panel 14 of discharging panel 12) disposed at the open side of the outer box baseplate component, and including an air outlet (17); a door assembly including: a door mounting plate (12) disposed at a side of the panel component facing the outer box baseplate component, the door mounting plate including a receiving groove and a guiding groove (see annotated Fig. 9); a door (62) configured to move approaching the door mounting plate to cover the air outlet (Fig. 4) or away from the door mounting plate to expose the air outlet (Fig. 9); a guiding part (64) connected with the door, located at a side of the door facing the door mounting plate, and movably disposed in the guiding groove (64 able to move door 62 via 66 with Figure 4 showing the guiding part 64 in the guiding groove); and a drive assembly (66) configured to drive the door to move, and disposed in the receiving groove (66 shown disposed in the receiving groove).
Regarding claim 32, Chun discloses the air conditioner indoor unit of claim 31, wherein the door mounting plate comprises: a frame (13); and a mounting part (34) provided at the frame and located in a lateral middle portion of the frame (34 shown at the frame and located in a lateral middle portion of the frame; Figs. 2-3); and the receiving groove and the guiding groove are formed in the mounting part (receiving groove and the guiding groove are formed in the mounting part shown in Figure 9).
Regarding claim 33, Chun discloses the air conditioner indoor unit of claim 31, wherein the guiding groove has ring shape (ring shape to accommodate circular door 62 and guiding part 64) and is around an outer side of the receiving groove (see annotated Fig. 9).
Regarding claim 34, Chun discloses the air conditioner indoor unit of claim 31, wherein the door assembly further includes: a guide ring (see annotated Fig. 9) provided at an opening side of the guiding groove facing the door (62), an inner peripheral wall of the guide ring being gradually inclined radially inwards in a direction towards the door (inner peripheral wall of the guide ring shown inclined radially inwards in a direction towards the door; see annotated Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US PG Pub. 2018/0209687) in view of Kim (US PG Pub. 2012/0034862).
Regarding claim 26, Chun discloses the door assembly according to claim 16, wherein: the door (62) comprises: a baseplate (inner plate coupled to 64); and a cover plate (outer cover panel 63 of door) provided on a side of the baseplate facing away from the door mounting plate; and the guiding part (64) is disposed at a side of the baseplate facing the door mounting plate (12).
Chun does not explicitly teach the cover plate being removable from the baseplate.
Kim teaches the concept of a door assembly (300) for an air conditioner with the door including a cover plate being removable from the baseplate (300 shown removable in Fig. 6) that facilitates replacement of the door panel (paragraph 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the door assembly of Chun to have the cover plate being removable from the baseplate taught by Kim in order to facilitate replacement of the door assembly.
Regarding claim 27, Chun as modified discloses the door assembly according to claim 26, wherein: the baseplate includes a protrusion part at a middle portion of the baseplate and protruding towards the cover plate (see zoomed annotated Fig. 9 below), a side of the protrusion part facing away from the cover plate including a mounting groove (see zoomed annotated Fig. 9); and the guiding part is disposed at the mounting groove (see Fig. 9 below).

    PNG
    media_image2.png
    864
    777
    media_image2.png
    Greyscale

Regarding claim 28, Chun as modified discloses the door assembly according to claim 27, wherein the guiding part comprises a bottom wall and a peripheral wall circumferentially disposed around the bottom wall (see zoomed annotated Fig. 9), the bottom wall and a part of the peripheral wall are received in the mounting groove (Fig. 9), and the peripheral wall is movably disposed in the guiding groove (peripheral wall of guiding part 64 movably disposed in the guiding groove while being moved to the closed position; see Fig. 4).
Regarding claim 29, Chun as modified discloses the door assembly according to claim 26, and combined with the teachings of Kim of the door assembly being removable would further provide the baseplate and the guiding part being detachably connected to each other in order to facilitate replacement of the door assembly.
Regarding claim 35, Chun discloses the air conditioner indoor unit of claim 31, wherein: the door (62) comprises: a baseplate (inner plate coupled to 64); and a cover plate (outer cover panel 63 of door) provided on a side of the baseplate facing away from the door mounting plate; and the guiding part (64) is disposed at a side of the baseplate facing the door mounting plate (12).
Chun does not explicitly teach the cover plate being removable from the baseplate.
Kim teaches the concept of a door assembly (300) for an air conditioner with the door including a cover plate being removable from the baseplate (300 shown removable in Fig. 6) that facilitates replacement of the door panel (paragraph 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the door assembly of Chun to have the cover plate being removable from the baseplate taught by Kim in order to facilitate replacement of the door assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763